DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s initial time of filing for patent. 
Priority
Applicant claims NO foreign or domestic priority at initial time of filing for patent. 
Information Disclosure Statement
Applicant filed NO information disclosure statement at initial time of filing for patent. 
Drawings
Applicant’s drawings filed on 02/20/2020 have been inspected, and is in compliance with MPEP 608.02. 
Specification
Applicant’s specification filed on 02/20/2020 has been inspected and is in compliance with MPEP 608.01. 
Claim Objections
NO objections warranted at applicant’s initial of filing for patent. 
Claim Interpretation – 35 USC 112th 6th or F
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: 
As per Claim 1. An apparatus, comprising:
a processor; and
a memory that stores code executable by the processor to:
“receive content for a recipient from a content provider;
receive an indicator of the veracity of the received content from the recipient of the content, the indicator of veracity attesting to an authenticity of the received content and an identity of the content provider; and
create an entry for the recipient in a public data store to validate that the recipient received the content, the entry comprising a digital signature for the recipient and the indicator of the veracity of the received content.”

As per Claim 2. The apparatus of claim 1, wherein the code is executable by the processor to “check one or more entries in the public data store associated with previous recipients of the content to determine a trust score for the content based on the indicators of veracity in each of the one or more entries that the previous
recipients submitted.”
As per Claim 3. The apparatus of claim 2, wherein the indicators of veracity for each of the one or more entries are digitally signed with a previous recipient’s digital signature, the code further executable by the processor to:

“verify the authenticity of the previous recipient’s indication of veracity of

the content based on the previous recipient’s digital signature; and

verify the identity of the previous recipient based on the previous recipient’s

digital signature.”


As per Claim 5. The apparatus of claim 2, wherein the code is executable by the processor to automatically receive the indicator of veracity of the received content without input from the recipient in response to the trust score satisfying a threshold trust
score.
As per Claim 6. The apparatus of claim 1, wherein the code is executable by the processor to “create a root entry in the public data store, the root entry comprising a unique identifier for the content, the unique identifier digitally signed with the content
provider’s digital signature, and means for “authenticating the content provider.””
As per Claim 9. The apparatus of claim 1, wherein the code is executable by the processor to “negate previous positive votes indicating the veracity of the content in response to the recipient’s indicator of veracity being a negative indicator.”
As per Claim 10. The apparatus of claim 1, wherein the code is executable by the processor to “assign a weight to the indicator of the veracity of the received content according to one or more characteristics of the recipient of the content.”
As per Claim 12. The apparatus of claim 1, wherein the code is executable by the processor to, “in response to receiving a negative indicator of the veracity of the received content, notify the content provider of the negative indicator.”
As per Claim 13. The apparatus of claim 1, wherein the code is executable by the processor to “prevent the recipient from providing an indicator of the veracity of the received content in response to determining that the received content is invalid content.”
As per Claim 14. The apparatus of claim 1, wherein the code is executable by the processor to “prompt the recipient to provide the indicator of veracity in response to receiving the content from the content provider.”
As per Claim 20. A computer program product, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
“receive content for a recipient from a content provider;
receive an indicator of the veracity of the received content from the recipient
of the content, the indicator of veracity attesting to an authenticity
of the received content and an identity of the content provider; and
create an entry for the recipient in a public data store to validate that the
recipient received the content, the entry comprising a digital
signature for the recipient and the indicator of the veracity of the
received content.”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Appropriate action required. 
Claim Rejections - 35 USC § 112
NO rejections warranted at applicant’s initial time of filing for patent. 
Double Patenting
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim[s] 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) 20 does/do not fall within at least one of the four categories of patent eligible subject matter because the recited computer readable storage medium [i.e. CRSM] is intended to include energy, signal or carrier wave. In the specification as filed, specifically, at paragraphs: 0017, 0018, applicant has intended for the recited CRSM to embody both hardware/structure and signal/optical/electromagnetic; however, the specification as filed recites that “……..a computer readable storage medium may be any tangible medium that can contain…….etc.”, which means that the CRSM can embody energy, a signal or carrier wave. A signal or carrier wave, clearly, isn’t one of the statutory embodiments under the meaning of the statute. 
Appropriate action required. 
***The examiner notes that applicant can overcome the above rejection by considering one of the following claim amendment suggestions: “non – transitory computer readable storage medium” or “computer readable storage device.” [i.e. Applicant’s specification at para. 0013, lines 6 - 10]
Claim Rejections - 35 USC § 102
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 1, 7, 8, 14, 15, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. [US PAT # 7877784] in view of Hook et al. [US PAT # 8842841]
As per claim 1. Chow does teach an apparatus [Figure # 1], comprising:

	a processor [paragraph: 0117, lines 6 – 21, one or more processing devices]; and

	a memory that stores code executable by the processor to [paragraph: 0117, lines 6 – 21, computer readable medium, ROM or RAM…etc.]:

	receive content for a recipient from a content provider [Figure # 5, and paragraph: 0069, At the receiver end where a recipient has received the signed e-mail message, an operation 218 is performed for accessing (e.g., extracting) the authentication certificate and signed second level checksum structure.];

	receive an indicator of the veracity of the received content from the
recipient of the content, the indicator of veracity attesting to an authenticity of the received content and an identity of the content provider [Figure # 5, paragraph: 0054, In accordance with the present invention, facilitating e-mail message authentication includes the message sender (i.e., information provider) having to sign an e-mail using an authentication certificate. More properly, the message sender signs the e-mail message using the private key that corresponds to the public key embedded in the authentication certificate. In view of the e-mail message being signed with the private key, a recipient of this signed e-mail message is able to use the public key to authenticate identification information contained in the e-mail message.
An operation 226 is then performed comparing checksum retrieved from the headers against checksum for the re-created assembled checksum collection structure. If the checksum for the re-created checksum collection structure agrees with the retrieved checksum (i.e., signed checksum), the e-mail is assumed to be authentic.
	Then at paragraph: 0075, 14. In response to verifying the signature of the assembled checksum collection structure (e.g., via identification information contained within the authentication certificate), an operation 228 is performed for providing authentication notification indicating whether or not the signature was successfully verified ]. 

	Chow does not clearly teach and create an entry for the recipient in a public data store to validate that the recipient received the content, the entry comprising a digital signature for the recipient and the indicator of the veracity of the received content.
	However, Hook does teach and create an entry for the recipient in a public data store to validate that the recipient received the content, the entry comprising a digital signature for the recipient and the indicator of the veracity of the received content [col. 29, lines 6 – 7, User boxes (e.g. User Boxes 381) may store user data. User boxes may represent different collections of data being shared between different groups of users [i.e. applicant’s received content]. Different box types may contain different types of user data.
	Then at col. 39, lines 10 – 22, Box data may comprise encrypted content and/or a digital signature and/or an encrypted wrapping key (EWK) and/or other meta-The box data may include the signing certificate of the originator [i.e. applicant’s the entry comprising a digital signature for the recipient], in case the recipient  is not in direct contact with the originator. Meta-data may include descriptive and/or identification information such as size, filename, path, algorithms, authors, recipients, certificates, checksums [i.e. applicant’s indicator of veracity of received content], versions, etc. If a EWK is used, then the EWK may be stored separately from the encrypted content. 
	Where at col. 39, lines 40 – 49, Box data may include one or more signing certificates of the originator. In a preferred embodiment, user signing certificates should be included with user data so that recipients may verify the signature of the originator [i.e. applicant’s an entry for the recipient in a public data store to validate that the recipient received the content] even if the recipient does not have the required certificate, for example, they have not made contact, the signing was done with an old or revoked certificate etc. In a preferred embodiment, system signing certificates or registrar certificates should not be included in message data, for example to ensure that messages are current and/or authentic etc.].
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Chow and Hook in order for the authenticating of the email message header attributes and authentication certificate of the information provider of Chow to include encrypting the email message header attributes and authentication certificate of Hook. This would 

As per claim 7. Chow as modified does teach the apparatus of claim 1, wherein the data store comprises an immutable and irrevocable database that is distributable among a plurality of different devices and is publicly available from each of the plurality of different devices [Hook, col. 7, lines 24 – 28, In essence, this further aspect is predicated on the realisation that agents in a distributed network may access encrypted data by replicating the encrypted data to end-system data stores. In this case, information remains encrypted at-rest, particularly on end-systems, protected by appropriate keys and only decrypted as required.].

As per claim 8. Chow as modified does teach the apparatus of claim 1, wherein the data store comprises a blockchain database [Hook, col. 6, lines 5 – 10, It is an object of the embodiments described herein to provide improved private and/or secure communications between users and/or applications in a distributed and/or decentralised network environment.].

As per claim 14. Chow does teach the apparatus of claim 1, wherein the code is executable by the processor to [Chow, paragraph: 0117, lines 11 – 13, The instructions may be accessible by one or more data processing devices from a memory apparatus (e.g. RAM, ROM, virtual memory, hard drive memory, etc)] prompt the recipient to provide the indicator of veracity in response to receiving the content from the content provider [Chow, Figure # 5, and paragraph: 0075, 14. In response to verifying the signature of the assembled checksum collection structure (e.g., via identification information contained within the authentication certificate), an operation 228 is performed for providing authentication notification indicating whether or not the signature was successfully verified.].
As per method claim 15 that includes the same or similar claim limitations as apparatus claim 1, and is similarly rejected.

As per method claim 19 that includes the same or similar claim limitations as apparatus claim 7, and is similarly rejected.
As per computer program product claim 20 that includes the same or similar claim limitations as apparatus claim 1, and is similarly rejected. 

***The examiner notes that applicant’s recited: “computer program product,” and “computer readable medium”, are taught at paragraph: 0117, lines 6 – 21 of Chow. 
Allowable Subject Matter
Claim[s] 2 – 6, 9 – 13, 16 – 18 are contains allowable subject matter, but as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim[s] 2 – 6, 9 – 13, 16 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PAT # 7228437 – Spagna et al., who does teach forming a data table in memory on an end user system. The data table forming a library index of storage locations to electronic digital content in memory. The method consists of retrieving an encrypted file from storage. The file has a beginning, an end and a trailer section located just prior to the end. The file is read from the end a predetermined distance to verify if an identifier is present.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434